Citation Nr: 1712253	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  12-19 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disability.

2.  Entitlement to a higher initial rating for service-connected bilateral hearing loss, currently at 10 percent through June 17, 2016, and at 30 percent beginning June 18, 2016.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Becker, Counsel

INTRODUCTION

The Veteran served on active duty from October 1976 to September 1980.  This matter comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Service connection for tinnitus and for bilateral shoulder impingement syndrome (claimed as bilateral shoulder injury/pain) was denied therein.  Service connection also was granted and an initial rating of 10 percent was assigned for bilateral hearing loss.  The Veteran appealed each of these determinations.  

In October 2015, he testified at this RO before the undersigned.  The Board granted service connection for tinnitus in February 2016.  The bilateral shoulder impingement syndrome issue was recharacterized as one of a bilateral shoulder disability, to include bilateral shoulder impingement syndrome, at that time to be more encompassing for the Veteran's benefit.  Finally, the bilateral shoulder issue and that of a higher initial rating for service-connected bilateral hearing loss were remanded by the Board for additional development.  In a July 2016 rating decision (notice thereof was not sent until August 2016), the Appeals Management Center increased the initial rating for the Veteran's service-connected bilateral hearing loss to 30 percent effective June 18, 2016.  His appeal as to this issue remains pending notwithstanding this grant.  An even higher initial rating indeed is possible with respect to the period through June 17, 2016, as well as the period beginning June 18, 2016.  AB v. Brown, 6 Vet. App. 35 (1993).  

Further review of the Veteran's claims file at this time reveals that adjudication can proceed concerning service connection for a bilateral shoulder disability.  However, additional development once again is required concerning a higher initial rating for service-connected bilateral hearing loss.  That issue accordingly is REMANDED for this purpose.
FINDING OF FACT

The Veteran currently has bilateral shoulder impingement, but this disability is not related to his repeated lifting of heavy missiles during service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a bilateral shoulder disability have not been met.  38 U.S.C.A. §§ 101, 1101, 1111, 1112, 1113, 1131, 1153, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.2, 3.102, 3.103, 3.159, 3.303, 3.304, 3.307, 3.309, 4.71a Diagnostic Codes 5003-5010 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

VA has a duty to notify a claimant seeking VA benefits.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  Notice must be provided prior to initial adjudication of the evidence necessary to substantiate the benefit(s) sought, that VA will seek to obtain, and that the claimant should submit.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Notice of how ratings and effective dates are assigned also must be provided.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Neither the Veteran nor his representative has alleged any notice error, as required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  A letter dated in December 2010 indicated that it concerned his recently filed claim which included left shoulder injury/pain as well as right shoulder injury/pain.  The letter set forth the criteria for establishing service connection, the evidence required in this regard, and the Veteran's and VA's respective duties for obtaining evidence.  It also set forth how an initial rating and an effective date would be assigned if service connection is granted.  As initial adjudication was via the May 2011 rating decision, the letter was prior thereto. 

In addition to the duty to notify, VA has a duty to assist a claimant seeking VA benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This includes, as suggested by the duty to notify, aiding the claimant in the procurement of relevant records whether they are in government custody or the custody of a private entity.  38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c)(1-3).  A VA medical examination also must be provided and/or a VA medical opinion procured when necessary for adjudication.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Neither the Veteran nor his representative has identified relevant records that have not been procured.  Whether via their submission or by being obtained by VA, to include per the Board's February 2016 remand, service treatment records and post-service private treatment records regarding his shoulders are available.  Post-service VA treatment records also are available, but they do not concern his shoulders.  The Veteran underwent a VA medical examination for his shoulders in June 2016, as directed by the Board's remand.  It included review of his claims file, an interview and assessment of him, and the provision of an opinion about a service nexus for the diagnosis made.  As this determination is fully informed as a result, the examination and opinion are adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In sum, the Board finds that VA's duty to notify and its duty to assist both have been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio, 16 Vet. App. at 183.  The Board further finds that there has been at least substantial compliance with its February 2016 remand, as required.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Stegall v. West, 11 Vet. App. 268 (1998).  Adjudication therefore may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

The issue on appeal finally must be explained and the submission of outstanding evidence must be suggested by the individual presiding over a hearing.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  At the October 2015 hearing, the undersigned stated that service connection for a bilateral shoulder disability was on appeal.  The Veteran then was questioned about his service, his history of shoulder problems, and his treatment for them.  While the undersigned did not explain service connection, that relating a current disability to service is of primary import reasonably could be inferred from the questions asked.  Submission of outstanding evidence also was not suggested by the undersigned because none was identified.  However, it is reiterated that development to obtain relevant records subsequently was undertaken in the Board's February 2016 remand.

II.  Service Connection

Service connection means that an injury or disease resulting in disability was incurred in service, or if preexisting service, was aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To establish direct service connection, there must be a current disability, the incurrence of an injury or disease or the aggravation of a preexisting injury or disease during service, and a nexus between the current disability and that injury or disease.  Hickson v. West, 12 Vet. App. 247 (1999); Barr, 21 Vet. App. at 303.  Direct service connection also may be established for any disease diagnosed after separation from service if it is established to have been incurred during service.  38 C.F.R. § 3.303(d).

For chronic diseases, service connection may be established if there was manifestation in and after service without an intercurrent cause. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Continuity of symptoms (but not treatment), after service is required if the disease was noted but not chronic or chronicity was questionable in service. Id.; Savage v. Gober, 10 Vet. App. 488 (1997). A rebuttable presumption of service connection exists when a veteran served 90 days or more during a period of war or after December 31, 1946, and the chronic disease manifested to a compensable degree within the first year after service. 38 U.S.C.A. §§ 1112, 1113, 1153; 38 C.F.R. §§ 3.307, 3.309.

Only the most salient evidence must be discussed even though all the evidence must be and thus has been reviewed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Persuasive or unpersuasive evidence must be identified, however, and reasons must be provided for rejecting favorable evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Wilson v. Derwinski, 2 Vet. App. 614 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Both medical and lay or non-medical evidence may be discounted in light of its inherent characteristics and relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  When there is an approximate balance of positive and negative evidence, the claimant must be afforded the benefit of the doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

To grant service connection under any theory of entitlement, there must be a current disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  A disability is current if present near or at the time a claim is filed or at any time during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Veteran's claim was filed in November 2010.  Post-service private treatment records document that he had surgery for left shoulder impingement syndrome and acromioclavicular joint osteoarthritis in August 1999.  They further document that he had surgery for right shoulder impingement syndrome and adhesive capsulitis in April 2000.  He, in sum, had a bilateral shoulder disability since well before he filed his claim.  

Bilateral shoulder pain was referenced near the time the Veteran filed his claim in an October 2010 private treatment record.  Pain alone, without an identifiable underlying condition, does not constitute a disability.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Such an underlying condition is identifiable here based on the June 2016 VA medical examination.  Bilateral shoulder impingement syndrome indeed was diagnosed at that time.  This diagnosis continues to apply such that it constitutes a current disability.  That neither osteoarthritis nor degeneration/degenerative changes was diagnosed at the examination is notable.  Arthritis, another term for degenerative disease, is a chronic disease.  38 U.S.C.A. § 1101(3); 38 C.F.R. §§ 3.309(a); 4.71a, Diagnostic Code 5003.  

Neither the Veteran nor his representative has argued that presumptive service connection should be granted.  To the extent such an argument can be made about his old 1999 diagnosis of osteoarthritis in the left shoulder, the Veteran's service was for approximately four years.  None was during a period of war.  38 U.S.C.A. § 101; 38 C.F.R. § 3.2.  Yet all was after December 31, 1946.  There nevertheless is no indication that the Veteran had any left shoulder arthritis or degeneration, whether to a compensable or a lesser degree, between September 1980 when he separated from service and September 1981 one year later.  Imaging such as X-rays typically is required to confirm arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5003-5010.  There is none dated during the aforementioned period.  

Indeed, there are no relevant post-service treatment records from then.  There also are no relevant VA or private medical examinations from then.  It follows that no diagnosis of left shoulder arthritis or degeneration was made.  With respect to manifestation notwithstanding the absence of a diagnosis, the Veteran has not reported having left shoulder problems during the period from September 1980 to September 1981.  He instead testified at his October 2015 hearing that his shoulder problems, which would include those of the left shoulder, began around 1997.  Post-service private treatment records reflect that the first imaging to show arthritis or degeneration was conducted in 1999, as part of the Veteran's pre-surgical workup.  This is approximately 19 years after the Veteran's separation from service, or 18 years too late to presume service connection.

Except for any defects noted, a veteran is presumed to be in sound condition upon entrance into service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Noted means only defects identified at a medical examination.  38 C.F.R. § 3.304(b).  Here, service treatment records document that the Veteran denied painful or trick shoulder at his August 1976 entrance examination.  His upper extremities, which includes his shoulders, were normal upon assessment at that time.  No shoulder defect was noted, in other words.  The presumption of soundness therefore applies.  As such, the relevant inquiry is whether or not the Veteran incurred a relevant injury or disease during his service, as opposed to aggravated a pre-existing relevant injury or disease during his service.  

There is no indication that the Veteran incurred a disease of either shoulder during his service.  He indeed has not reported that any such disease was incurred then.  Service treatment records additionally are silent in this regard.  Indeed, they show that the Veteran denied painful or trick shoulder at his September 1980 separation examination as well as at a post-service affiliation examination in September 1982.  His upper extremities, which includes his shoulders, additionally were normal upon assessment at the separation examination.  With respect to incurring an injury to either shoulder during service, the Veteran has reported that he routinely lifted heavy missiles to shoulder level in order to attach them to aircraft.  He is a lay person because there is no indication that he has any medical background.  Lay reports are competent to relate personal experiences.  Layno v. Brown, 6 Vet. App. 465 (1994).  

Factors for consideration with respect to the credibility of competent lay reports include interest, consistency, plausibility, bad character, malingering, desire for monetary gain, and witness demeanor.  Pond v. West, 12 Vet. App. 341 (1999); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  The Veteran's reports are both competent and credible.  He is interested because he may gain financially from a favorable determination.  However, there is no indication of any malingering or bad character on his part.  His demeanor at the October 2015 hearing also did not convey an intent to deceive.  Repeated lifting of heavy missiles during service further is plausible.  It lastly is consistent with photographs the Veteran submitted of such as well as the circumstances of his service, given that his DD214 shows he was an aircraft technician.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.304(d).  

In sum, the Veteran's repeated lifting of heavy missiles during service is equivalent to a bilateral shoulder injury.  He and his representative argue that this injury led to his current bilateral shoulder disability.  He notably does not report any symptoms which began during service and have continued ever since in doing so.  His denials of such symptoms at his September 1980 separation examination and the September 1982 affiliation examination are reiterated in this regard-as is his testimony from the October 2015 hearing that his symptoms began around 1997.  The Veteran further testified that initially, when they were limited to the left shoulder, he thought they were attributable to handling a stiff window in his vehicle.  This changed when the right shoulder became symptomatic soon afterward.  The Veteran now thinks that there is no logical cause for his current bilateral shoulder disability other than his service injury because he suffered no post-service shoulder injuries.

Lay persons sometimes can confirm a nexus between service and a current disability.  Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  However, whether there is a nexus here falls outside the province of a lay person.  It rather is a medical question for several reasons.  These include the various possible etiologies for the Veteran's current bilateral shoulder disability, the number of years that have passed since his service, and that he has not reported continuous symptoms since service.  The Veteran accordingly is not competent when it comes to a service nexus for his current bilateral shoulder disability.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The only competent evidence concerning nexus, in sum, is medical evidence.  

Two medical opinions exist.  In an October 2010 post-service private treatment record, Dr. A.B. did not "see any association between [the Veteran's] shoulder pain on either side and his service."  The basis for this opinion was the "extended period of time between his service ... and the onset of his symptoms."  VA staff physician W.W. concluded as part of the June 2016 VA medical examination that the Veteran's current bilateral shoulder disability was less likely than not related to his repeated lifting of heavy missiles during service.  The basis for this opinion was multifold.  It first was noted that the Veteran reported recent onset of his symptoms when he first sought treatment for his shoulders in 1999, 19 years after his separation from service.  Then, it was noted that there was no indication a rotator cuff injury or degeneration at that time.  The same was true regarding trauma then.

Next, it was noted that the abnormalities seen in the Veteran's shoulders in 1999 were primarily degenerative.  Date of onset for them could not be determined, though they were deemed less likely of longstanding nature given that they did not extend into the shoulder joint itself.  Finally, review of medical literature did not support a nexus between his current bilateral shoulder disability and his repeated lifting of heavy missiles during service.  Three studies, which were cited, were reviewed in particular.  Though not were directly on point, one concerned injuries suffered by bodybuilders.  They manifested a very low rate of shoulder injuries, and when they did the symptoms were of low duration.  In sum, nothing from the medical literature suggested onset of symptoms several years following an injury.

A medical opinion is assessed for adequacy based on the qualifications and expertise of the individual rendering it, whether or not pertinent evidence was reviewed, the scope of the assessment, the accuracy of the factual premises underlying it, the rationale provided for it, and degree of certainty in it. Nieves-Rodriguez, 22 Vet. App. at 295; Stefl v. Nicholson, 21 Vet. App. 120 (2007); Prejean v. West, 13 Vet. App. 444 (2000); Ardison v. Brown, 6 Vet. App. 405 (1994); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993). Both of the aforementioned opinions were rendered by medical professionals with years of medical education and training. Each was based at least to some extent on a review of pertinent evidence and an assessment of the Veteran.

Indeed, Dr. A.B. "thoroughly reviewed [the Veteran's] chart."  Post-service private treatment records, many of which are from Dr. A.B., convey that the Veteran also was interviewed and assessed several times during the course of treatment spanning years.  That W.W. also reviewed the Veteran's claims file and interviewed and assessed him is reiterated.  There is no indication that the scope of these activities as performed by Dr. A.B. or by Dr. W.W. was insufficient.  Both opinions were expressed using unequivocal language.  Finally, both opinions are supported by a rationale which is based on an accurate factual premise or accurate factual premises.  Each correctly highlighted that the Veteran's shoulder symptoms started many years after his service, and thus after his repeated lifting of heavy missiles then.

Dr. W.W. went further than Dr. A.B. in highlighting the Veteran's lack of treatment for his shoulders until many years after service.  This is technically correct.  However, the Veteran reports having shoulder symptoms for a period prior to seeking treatment.  He specifically reports onset of his symptoms in 1997 with treatment first being documented in 1999.  The lack of contemporaneous medical evidence does not automatically render his reports incredible.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  They rather are credible because none of the aforementioned factors for consideration in that regard is significant.  Even so, there still exists a lengthy gap from September 1980 to sometime in 1997 in which the Veteran did not have shoulder symptoms.  This weighs against his claim.  Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom., Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

As such, the failure to acknowledge that the Veteran had shoulder symptoms for a few years prior to seeking treatment does not substantially undermine the rationale supplied in support of Dr. W.W.'s opinion.  Dr. W.W. additionally went further than Dr. A.B. by commenting on the nature of the Veteran's shoulder problems and by reviewing pertinent medical literature.  The rationale supplied by Dr. W.W. was more thorough than that supplied by Dr. A.B., in other words.  It follows that, while both opinions carry some persuasive value in light of the aforementioned, Dr. W.W.'s opinion carries more than Dr. A.B.'s opinion.   That the opinions are in agreement with one another further is notable.  Indeed, neither Dr. W.W. nor Dr. A.B. could confirm that the Veteran's current bilateral shoulder disability at least as likely as not (the standard required, once the benefit of the doubt is taken into account) had a nexus to his repeated lifting of heavy missiles during service.

Acknowledgement finally is given to the Veteran's belief that, as he did not suffer any post-service shoulder injury, there is no logical cause for his current bilateral shoulder disability other than his repeated lifting of heavy missiles during service.  Neither Dr. A.B.'s rationale nor Dr. W.W.'s rationale included a specific determination as to the cause of this disability, though Dr. W.W. seemingly suggests it is degeneration.  However, neither was required to make such a determination.  All that was required was a specific determination on whether the Veteran's service caused his disability.  Both Dr. A.B. and Dr. W.W. each made this determination.  The absence of an etiology, other than the aforementioned suggestion from Dr. W.W., for his current bilateral shoulder disability very likely is frustrating to the Veteran.  Yet, service connection cannot be granted simply because a non-service explanation for this disability has not been recognized.

In conclusion, service connection for a bilateral shoulder disability cannot be presumed.  It also has not been established.  The preponderance of the evidence indeed is against the Veteran's claim.  Evidence against service connection, including the October 2010 private medical opinion from Dr. A.B. and the June 2016 VA medical opinion from Dr. W.W., is probative.  Evidence for service connection, primarily from the Veteran, is significantly less probative.  As the evidence against service connection is not in approximate balance with the evidence for service connection, there is no benefit of the doubt to afford to him.  Service connection for a bilateral shoulder disability is denied.


ORDER

Service connection for a bilateral shoulder disability is denied.


REMAND

Although the further delay entailed by another remand is regrettable, current adjudication of the Veteran's claim of entitlement to a higher initial rating for service-connected bilateral hearing loss would be premature.  Undertaking additional development prior to a Board decision indeed is the only way to ensure compliance with the duty to assist, as required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Pursuant to the Board's February 2016 remand, an August 2014 VA treatment record assessing the Veteran's hearing was obtained.  It indicates that the actual audiogram assessment results may be viewed "in CPRS under TOOLS - AUDIOGRAM DISPLAY."  Significantly, they are not available and must be procured.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Also, a September 2014 treatment record from the Ear, Nose & Throat Institute assessing the Veteran's hearing was obtained pursuant to the Board's February 2016 remand.  Like the aforementioned VA treatment record, it does not include the actual assessment results.  Efforts must be made to procure them.  The audiogram results should be reported in chart/numerical format as opposed to graphical format.  The test used to obtain speech recognition results further should be identified.  Savage v. Shinseki, 24 Vet. App. 259 (2011); Kelly v. Brown 7, Vet. App. 471 (1995).  Efforts must be made to obtain the same with respect to a June 2012 treatment record assessing the Veteran's hearing from the same private facility.  Indeed, it includes audiogram results reported in less-than-ideal graphical format and does not identify the test used to obtain speech recognition results.  

Accordingly, a REMAND is directed for the following:

1.  Make as many requests as necessary to obtain the actual audiogram results from the Veteran's August 2014 hearing assessment at VA.  The corresponding VA treatment record indicates they may be viewed "in CPRS under TOOLS - AUDIOGRAM DISPLAY."  Associate all records received with the claims file.  Notify the Veteran and his representative of any lack of success regarding the aforementioned.  

2.  Ask the Veteran to submit the actual results, including audiogram results in chart/numerical format and identification of the test used to obtain speech recognition results, from his June 2012 and September 2014 hearing assessments at the Ear, Nose & Throat Institute.  In the alternative, ask him to provide enough information and authorization for VA to obtain them by making an initial request and any necessary follow-up.  Associate all records received with the claims file.  Notify the Veteran and his representative of any lack of success regarding the aforementioned.

3.  Then, readjudicate the Veteran's claim of entitlement to a higher initial rating for service-connected bilateral hearing loss, currently at 10 percent through June 17, 2016, and at 30 percent beginning June 18, 2016.  Issue a rating decision if the determination made is wholly or partially favorable to the Veteran.  If it is wholly or partially unfavorable to him, issue a supplemental statement of the case (SSOC).  Place a copy of the rating decision and/or SSOC in the claims file, and provide a copy to him and his representative.  Allow them time to respond to an SSOC before processing for return to the Board.  

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, for example, may impact the determination made.  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  Indeed, all remands by the Board or the United States Court of Appeals for Veterans Claims are to be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112.  



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


